Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s US filing date of 9/13/2021.
Acknowledgment is made of applicant’s claim for priority of CN 20201155098.X filed in China on 10/26/2020.
Claims 1-20 are pending. 
Claim Objections
Claim 19 recites: “The display device as claimed in claim 16, wherein the first open area and the second open area are located on either side of an extending line of a center line of the first main portion respectively.” However, the “second open area” is disclosed in claim 17. Thus claim 19 should depend on claim 17, instead of claim 16. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 2015/0015829 in view of Peng et al. US 2014/0160415 and Tian et al. CN 104570517.
Claim 1: Chen et al. disclose a display device, comprising: 
(Fig. 1) a first substrate 120 [0017]; 
a second substrate 110 disposed corresponding to the first substrate 120; 
a patterned electrode 160 [0017] disposed on the first substrate or the second substrate; a switch unit (see Tian’s switch unit AD below) disposed adjacent to the patterned electrode; and 
a liquid-crystal layer 130 [0017] doped with a chiral dopant (left-handed or right-handed chiral dopant) [0019] [0024] disposed between the first substrate 120 and the second substrate 110; 
(Fig. 2) an edge (upper edge) of the patterned electrode 160 that is closest to the switch unit has a closed area.
except
wherein an edge of the patterned electrode that is closest to the switch unit has an open area and a closed area, 
the open area is adjacent to the closed area, and the patterned electrode extends a connecting portion out from the closed area and the connecting portion is electrically connected to the switch unit.
however Peng et al. teach
(Fig. 2) an edge (upper edge) of the patterned electrode 201 (three display units 201-203) [0028] that is closest to the switch unit (see Tian’s switch unit AD below) has an open area 201 (upper right) and a closed area 201 (upper left), 
And Tian et al. teach
(Fig. 1A) an edge of the patterned electrode 160 [0017] that is closest to the switch unit AD (active TFT element) [0097] has a closed area (upper edge), and the patterned electrode 160 extends a connecting portion (vertical connecting portion) out from the closed area (upper edge) and the connecting portion is electrically connected to the switch unit AD.
It would have been obvious to one of ordinary skill in the art to modify Chen's invention with Peng's structure in order to provide improved high transmittance and high contrast, as taught by Peng [0002]; and with Tian's structure in order to provide improved side view, as taught by Tian [0001].

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Claim 2: Chen et al. disclose
(Fig. 2) the patterned electrode comprises a main portion 161/162 (first/second trunks) and a plurality of branch portions 160a, and the plurality of branch portions are 160a connected to the main portion 161/162 [0021].

Claim 3: 
Peng et al. teach
(Fig. 2) the open area 201 (upper right) and the closed area 201 (upper left) are located on either side of a center line (vertical center line) of the main portion respectively.

Claim 7: Chen et al. disclose
(Figs. 2, 3B) the patterned electrode comprises a main portion 161/162 and a first sub-portion D1, a second sub-portion D2, a third sub-portion D3 and a fourth sub-portion D4 that are connected to the main portion (first trunk 161, a second trunk 162 and a plurality of branches 160a extending from the first trunk 161 and the second trunk 162) [0018], 
the first sub-portion D1, the second sub-portion D2, the third sub-portion D3 and the fourth sub-portion D4 are arranged in a counterclockwise manner, 
the first sub-portion D1, and the second sub-portion D2, the third sub- portion D3 and the fourth sub-portion D4 each comprises a plurality of branch portions (branches 160a), 
(Fig. 3B) a first included angle (upper left section, greater than 22.50) between one of the plurality of branch portions 160a (upper left section) in the second sub-portion D2 and the main portion 161 is different from a second included angle (22.50) between one of the plurality of branch portions (upper right section) in the first sub-portion D1 and the main portion 161 (horizontal trunk).

Claim 8: Chen et al. disclose
(Fig. 3B) the first included angle is greater than or equal to 20 degrees and less than or equal to 90 degrees (greater than 22.50 and less 90 degrees), and the second included angle (22.50) is greater than or equal to 5 degrees and less than or equal to 60 degrees.

Claim 9:
Tian et al. teach
(Fig. 1A) an electrode via (opening O) [0097] disposed adjacent to the patterned electrode 160, and the switch unit AD is electrically connected to the patterned electrode 160 through the electrode via (opening O).

Claims 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 2015/0015829 in view of Peng et al. US 2014/0160415 and Tian et al. CN 104570517 as applied to claim 1 above, and further in view of Yoshida et al. US 2008/0204649.
Claims 4, 5: Chen et al. disclose
(Fig. 1) the chiral dopant is a left-handed or right-handed chiral dopant (left-handed or right-handed chiral dopant) [0019] [0024], the patterned electrode is disposed on the first substrate or second substrate (patterned electrode 160 is disposed on the first substrate 110 or second substrate 120) [0017],
Yoshida et al. teach
Claim 4: (Fig. 1) a backlight module 85, wherein the first substrate 2 (TFT substrate) is adjacent to the backlight module 85, 
Claim 5: (Fig. 1) a backlight module 85, the second substrate 4 is farther from the backlight module 85, 
It would have been obvious to one of ordinary skill in the art to modify Chen's invention with Yoshida's structure in order to provide improved high transmittance and high contrast, as taught by Yoshida [0002].

Claims 6, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 2015/0015829 in view of Peng et al. US 2014/0160415 and Tian et al. CN 104570517 as applied to claim 1 above, and further in view of Ryu et al. US 2014/0267994.
Claims 6, 10-12:
Ryu et al. teach
Claim 6: (Fig. 24) wherein the connecting portion (connection from pixel 191a to TFT Qa) extends from any position of the closed area (lower edge of pixel 191a) toward the switch unit (TFT) – [Note: Applicant fails to establish that the feature above (the connecting portion extends from any position of the closed area) is crucial to solve any stated or long-felt need or an art-recognized problem. Absent such criticality the claimed feature would have been an obvious matter of design choice and it appears that the invention would perform equally well with the combination of Chen/Peng/Tian/Ryu for the intended purpose of making a connection].
Claim 10: (Fig. 24) a portion of the connecting portion (tilted L shape connection from pixel 191a to TFT Qa) in contact with the patterned electrode 191a extends along a first direction (Y-direction), a portion of the connecting portion in contact with the electrode via 185a extends along a second direction (X-direction), and the first direction is different (perpendicular) from the second direction.
Claim 11: (Fig. 24) the first direction (X-direction) is perpendicular to the second direction (Y-direction).
Claim 12: Regarding the limitation “the connecting portion has a width, and the width is in a range from 1 micrometer to 12 micrometers”: Applicant fails to establish that the feature above (width of connecting portion) is crucial to solve any stated or long-felt need or an art-recognized problem. Absent such criticality the feature would have been an obvious matter of design choice and it appears that the invention would perform equally well with the combination of Chen/Peng/Tian/Ryu for the intended purpose of making a connection.
It would have been obvious to one of ordinary skill in the art to modify Chen's invention with Yoshida's structure in order to provide improved viewing angle, as taught by Yoshida [0010].

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 2015/0015829 in view of Peng et al. US 2014/0160415 and Yoshida et al. US 2008/ 0204649.
Claim 13: Chen et al. disclose a display device, comprising: 
(Fig. 1) a first substrate 120 [0017]; 
a second substrate 110 disposed corresponding to the first substrate 120; 
a first patterned electrode 160 [0017] disposed on the first substrate or the second substrate; 
a first switch unit (see Yoshida’s switch unit TFT 10 below) disposed adjacent to the first patterned electrode 160; and
a liquid-crystal layer 130 [0017] doped with a chiral dopant (left-handed or right-handed chiral dopant) [0019] [0024] disposed between the first substrate 120 and the second substrate 110; 
(Fig. 2) an edge (upper edge) of the first patterned electrode 160 that is closest to the first switch unit a first closed area.
except
wherein an edge of the patterned electrode that is closest to the switch unit has a first open area and a first closed area, the first open area is adjacent to the first closed area,
the patterned electrode extends a connecting portion out from the first open area and the connecting portion is electrically connected to the switch unit.
however Peng et al. teach
(Fig. 2) an edge (upper edge) of the patterned electrode 201 (three display units 201-203) [0028] that is closest to the switch unit (see Yoshida’s switch unit TFT 10 below) has a first open area 201 (upper right) and a first closed area 201 (upper left), the first open area is adjacent to the first closed area,
And Yoshida et al. teach
(Fig. 3) [0106] the patterned electrode 16 [0108] extends a connecting portion 38 out from the first open area (upper left edge) and the connecting portion 38 is electrically connected to the switch unit 10 (TFT) [0107].
It would have been obvious to one of ordinary skill in the art to modify Chen's invention with Peng's structure in order to provide improved high transmittance and high contrast, as taught by Peng [0002]; and with Yoshida's structure in order to provide improved viewing angle, as taught by Yoshida [0010].

Claims 14, 15: Chen et al. disclose
(Fig. 1) the chiral dopant is a left-handed or right-handed chiral dopant (left-handed or right-handed chiral dopant) [0019] [0024] the patterned electrode is disposed on the first substrate or second substrate (patterned electrode 160 is disposed on the first substrate 110 or second substrate 120) [0017],
Yoshida et al. teach
Claim 14: (Fig. 1) a backlight module 85, wherein the first substrate 2 (TFT substrate) is adjacent to the backlight module 85, 
Claim 15: (Fig. 1) a backlight module 85, the second substrate 4 is farther from the backlight module 85, 
It would have been obvious to one of ordinary skill in the art to modify Chen's invention with Yoshida's structure in order to provide improved high transmittance and high contrast, as taught by Yoshida [0002].

Claims 16, 17, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 2015/0015829, Peng et al. US 2014/0160415, Yoshida et al. US 2008/ 0204649 as applied to claim 13 above, and further in view of Tian et al. CN 104570517.
Claim 16:
Peng et al. teach
(Fig. 2) an upper edge of the patterned electrode 201 (three display units 201-203) [0028] has an open area 201 (upper right) and a closed area 201 (upper left), part of the plurality of first branch portions 1021 [0027] are located in the first open area 201
And Tian et al. teach
(Fig. 1A) the first patterned electrode SP1 (first sub pixel SP1, having fish bone shape) [0097] [0100] comprises a first main portion MP (MPa/MPb) (vertical/horizontal trunk portions) and a plurality of first branch portions EP/PP (isosceles branch portions), the plurality of first branch portions EP/PP are connected to the first main portion MP (MPa/MPb) [0099-0100], 
the part of the plurality of first branch portions EP/PP that is farthest from the first closed area (upper-right of SP1) [0098] has a first terminal portion (vertical connecting portion), and the first patterned electrode SP1 extends the extending portion out from the first terminal portion (vertical connecting portion).

Claim 17:
Peng et al. teach
(Fig. 3) a second patterned electrode (second electrode) disposed adjacent to the first patterned electrode (first electrode); and a second switch unit (see Tian’s switch unit AD below) disposed adjacent to the second patterned electrode; 
(Fig. 2) (similar to first patterned electrode) an edge of the patterned electrode 201 [0028] that is closest to the switch unit (see Yoshida’s switch unit 10 below) has an open area 201 (upper right) and a closed area 201 (upper left), the second open area 201 (upper right) is adjacent to the second closed area 201 (upper left),
Yoshida et al. teach
(Fig. 3) (similar to first patterned electrode) the second patterned electrode extends another connecting portion 38 out from the second open area and the another connecting portion 38 is electrically connected to the second switch unit 10.

Claim 18:
Peng et al. teach
(Figs. 2, 3) the second patterned electrode comprises a second main portion (vertical trunk) and a plurality of second branch portions 1011 (first electrode 1011 in each display unit is formed with a plurality of elongated apertures 2011 arranged in four different directions) [0028], the plurality of second branch portions 1011 are connected to the second main portion (vertical trunk), part of the plurality of second branch portions 1011 are located in the second open area (upper right area), 
And Tian et al. teach
(Fig. 1A) the part of the plurality of second branch portions EP/PP (second branch portions of SP2) that is farthest from the second closed area (upper-right of SP2) [0098] has a second terminal portion (vertical connecting portion of SP2), and 
the second patterned electrode SP2 extends another connecting portion (vertical connecting portion of SP2) out from the second terminal portion and the another connecting portion (vertical connecting portion of SP2) is electrically connected to the second switch unit AD (second switch unit AD corresponding to SP2)


Claims 19, 20:
Peng et al. teach
Claim 19: (Fig. 2) [0035] wherein the first open area (upper right) and the second open area (upper left) are located on either side of an extending line of a center line (vertical trunk) of the first main portion respectively.
Claim 20: (Fig. 2) further comprising a plurality of data lines 210 (left/right data lines 210) and a plurality of scan lines 220 (upper/lower gate lines 220) [0028] disposed on the first substrate or the second substrate, the first patterned electrode and the second patterned electrode are electrically connected to different data lines (210/210) located on either side of the first patterned electrode and the second patterned electrode, respectively (multi-domain vertical alignment MVA LCD device; i.e., an array of pixels) [0006].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SANG V NGUYEN/
Primary Examiner, Art Unit 2871